DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/5/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered.
Regarding the rejection of claim 10 under §112(b), noted on page 11 of the response, the amendment to claim 10 overcomes the rejection, which is withdrawn.
Regarding the rejections of independent claims 1 and 11 under §103, Applicant’s arguments on pages 13-16 are unpersuasive for the following reasons.
The amendments to independent claims 1 and 11 as well as Applicant’s arguments as a whole appear to fundamentally rely on the distinction between what constitutes an algorithm-based diagnosing technique and a domain knowledge-based diagnosing technique.  On page 13, Applicant contends that “the domain knowledge-based diagnosing technique according to Claim 1 is not an algorithm-based diagnosing technique and is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases.”  The Examiner agrees that based on the further characterization of a “domain knowledge-based diagnosing technique” in the amendments, the domain knowledge-based diagnosing technique is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases.  However, the Examiner submits that the domain knowledge-based diagnosing technique is correctly interpreted as encompassing some algorithm-based techniques since all diagnosing techniques require some form of algorithm (e.g., learned pattern matching, mathematical modeling, etc.) to derive a diagnostic output based on input data.  Since Applicant’s specification provides no express definition of an “algorithm-based” diagnosing technique, the Examiner submits that an algorithm-based diagnosing technique includes any diagnosing technique that employs some form of algorithm and that as recited in claim 1 “is performed by inputting the data analysis information to a diagnosing algorithm and as a result, deriving the algorithm-based diagnosis information.”  Therefore, the Examiner respectfully disagrees with Applicant’s arguments on page 13 that Park’s disclosed learning algorithms and modeling algorithms do not qualify as a domain knowledge-based diagnosing since the prediction model in combination with the learning algorithms disclosed by Park constitute a domain knowledge-based diagnosing technique in terms of implementing diagnostics by matching input data to domain knowledge and cases (training data used for learning) via the learning algorithms and resultant prediction model.  In sum, the Examiner submits that based a broadest reasonable interpretation in view of the specification, “an algorithm-based diagnosing technique and a domain knowledge-based diagnosing” “wherein the domain knowledge-based diagnosing technique, as opposed to the algorithm-based diagnosing technique, is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases” is disclosed by a set of at least two algorithm-based diagnosing techniques at least one of which matches data analysis information with one of a plurality of base knowledge and a plurality of cases.
On pages 14-15, Applicant contends that none of the cited prior arts disclose or teach “summarizing algorithm-based diagnosis information resulted-in from the algorithm-based diagnosing technique and domain knowledge-based diagnosis information resulted-in from the domain knowledge-based diagnosing technique.”  In support, Applicant relies on fundamentally the same argument relating to the distinction between algorithm-based diagnosis and domain knowledge-based diagnosis.  On pages 14-15, Applicant notes that the Office Action considers Patankar’s disclosed diagnostic algorithms in library 116 as corresponding to the claimed algorithm-based diagnosing technique and that the Office Action concedes that Patankar does not disclose (expressly as characterized in the office action) “the domain knowledge-based diagnosis” of claim 1.  The Examiner notes that while Patankar does not expressly teach that one or more of the diagnostic algorithms or the model is domain knowledge-based, neither does Patankar exclude the possibility that one or more of the diagnostic algorithms may be a domain-knowledge based technique such as a learning model technique or more simple matching technique.  Therefore, the Examiner respectfully disagrees with the suggestion on page 15 of the response that the multiple diagnostic algorithms 116-1 through 116-n are (necessarily) different (i.e., exclusive) from the claimed domain knowledge-based diagnosing technique and that consequently, the claimed domain knowledge-based diagnosing technique cannot be one of the multiple diagnostic algorithms 116-1 through 116-n disclosed by Patankar.
On pages 15-16, Applicant contends that none of the cited references disclose or teach “feedback the algorithm improvement information generated from both the algorithm-based diagnosis information and the domain knowledge-based diagnosis information.”  In support, Applicant argues that 
“… as for ‘the algorithm improvement information [being] generated from both ...’ and ‘algorithm improvement information [being] generated from ... the domain knowledge-based diagnosis information’, the Examiner does not provide any explicit or implicit disclosure from the cited references; rather the Examiner simply states that such features would have obvious over Patankar in view of Park- obvious to apply the teaching of Park to the diagnostic system of Patankar. 
However, even if assuming, arguendo, Park discloses the domain knowledge-based diagnosis information, the combination of Patankar and Park would disclose only usage of algorithm-based diagnosing technique and the domain knowledge-based diagnosing technique but not ‘the algorithm improvement information [being] generated from both ...’ and ‘algorithm improvement information [being] generated from ... the domain knowledge-based diagnosis information’.”
The Examiner respectfully disagrees that the combination of Patankar and Park would disclosed only usage of an algorithm-based diagnosing technique and a domain knowledge-based diagnosing technique.  As noted in the grounds of rejection, Patankar discloses a diagnosis analysis circuitry (FIG. 1 performance evaluator 114; [0037]-[0038]) configured to feedback the algorithm improvement information generated from the algorithm-based diagnosis information (i.e., diagnosis information that is algorithm-based and may or may not also be based on domain knowledge) to the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]).  Park discloses a diagnostic technique that qualifies as being both algorithm-based and domain knowledge-based (col. 5, lines 10-19; Abstract).  As explained in the grounds of rejection, it would have been obvious to combine Park’s disclosed domain knowledge-based diagnostic techniques as one of the diagnostic algorithms in Patankar’s overall diagnostic apparatus by implementing the learning algorithm/prediction model within Patankar’s disclosed algorithm library and/or as part of model 118.  The motivation for including a knowledge-based diagnosing technique in addition to other algorithm-based techniques would have been to expand the capabilities and comprehensiveness of the multi-diagnostic system disclosed by Patankar to improve diagnostic accuracy by utilizing known domain knowledge-based diagnosing techniques as such would amount to combining known elements, in known ways, to achieve predictable results since the domain knowledge-based diagnostic technique and the algorithm-based diagnostic technique in combination each perform the same function in combination as they would separately.  In this combination, Patankar’s disclosed performance evaluator would be configured to feedback the algorithm improvement information generated from the domain knowledge-based diagnosis information as well as the algorithm-based diagnosis information.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In claim 5, line 3, “the diagnosing algorithm” renders claim 5 indefinite due to lack of antecedent basis for a “diagnosing algorithm.”  For the purpose of examination, and based on the overall claim context in which “the diagnosing algorithm” appears related to “an algorithm-based diagnosing technique” recited in lines 4-5 of claim 1, “the diagnosing algorithm” is interpreted as “the algorithm-based diagnosing technique.”
Claim 13 similarly recites “the diagnosing algorithm” and is rejected on the same grounds and interpreted in the same manner.
Claims 6 and 7 depend from rejected claim 5 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patankar (US 2013/0179129 A1) in view of Park (US 11,092,952), and in further view of Dutta (US 2015/0346066 A1).  

As to claim 1, Patankar teaches “an apparatus for diagnosing failure of a plant (FIG. 1 system 100 and paragraph 0002 discloses to predict faults in vehicle system) comprising: 
a data analysis circuitry (FIG. 1 historic data source 102; [0017], [0037]-[0038]) configured to provide data analysis information, which is information requiring analysis to diagnose failure of the plant (FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels); and 
a comprehensive diagnostic circuitry (FIG. 1 end-to-end diagnostics 112; [0037]-[0038]) configured to diagnose the failure using each of an algorithm-based diagnosing technique (FIG. 1 diagnostic algorithms 116; [0019])” “based on the data analysis information (FIG. 1 sensor data sets 106; [0018]), and to derive comprehensive diagnosis information for the failure by summarizing” “algorithm-based diagnosis information resulted-in from the algorithm-based diagnosing technique (FIG. 1 computed diagnostic labels 122; [0018] and [0022])” “and
a diagnosis analysis circuitry (FIG. 1 performance evaluator 114; [0037]-[0038]) configured to generate algorithm improvement information by analyzing” “the algorithm-based diagnosis information (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020])” “and to feedback the algorithm improvement information generated from” “the algorithm-based diagnosis information” “to the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020])”
“wherein the algorithm-based diagnosing technique is performed by inputting the data analysis information to a diagnosing algorithm (FIG. 1 diagnostic algorithms 116 and fault model 118 receiving sensor data sets 106) and as a result, deriving the algorithm-based diagnosis information (FIG. 1 outputs of diagnostic algorithms 116 and fault model 118, [0022]).”
Patankar teaches diagnosing complex systems to predict failure in the vehicle system instead of failure of a plant and using multiple diagnostic algorithms (algorithm library 116).  Patankar is silent regarding whether any of the algorithms utilize or are otherwise integrated with a “domain knowledge-based diagnosing technique” “wherein the domain knowledge-based diagnosing technique, as opposed to the algorithm-based diagnosing technique, is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases.”  Consequently, Patanakar does not expressly disclose that the comprehensive diagnostic circuitry uses a domain knowledge-based diagnostic technique in addition to an algorithm-based diagnosing technique, or that the comprehensive diagnostic circuitry derives comprehensive diagnosis information for the failure by summarizing both algorithm-based diagnosis information resulted-in from the algorithm-based diagnosing technique “and domain knowledge-based diagnosis information resulted-in from the domain knowledge-based diagnosing technique,” or that the diagnosis analysis circuitry is configured for analyzing both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information” and to feedback the algorithm improvement information generated from “both” the algorithm-based diagnosis information and “the domain knowledge-based diagnosis information.”
Park teaches diagnosing “failure of a plant (col. 3, lines 24-29; Abstract)” and an ensemble diagnostic system that includes a “domain knowledge-based diagnosing technique (col. 5, lines 10-19; Abstract)” that is integrated with algorithmic techniques and further teaches “wherein the domain knowledge-based diagnosing technique, as opposed to the algorithm-based diagnosing technique, is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases (col. 5, lines 10-39 disclosing that models for detecting abnormalities are based on learning from data collection unit. The Examiner notes that such learning to effectuate modeling results in the model being the component that matches the input data with the information used for learning).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Park’s teaching of diagnosing plant failure and including a knowledge-based diagnosing technique to the diagnostic system, such as end-to-end diagnostics 112, disclosed by Patankar, such that any of the diagnostics algorithms within algorithm library 116 and/or fault model 118 may implement a domain knowledge-based diagnostic technique.  The motivation for utilizing the system for plant failure diagnostics is suggested by Park which discloses the utility of ensemble diagnostics to diagnose plant failure.  The motivation for including a knowledge-based diagnosing technique in addition to other algorithm-based techniques would have been to expand the capabilities and comprehensiveness of the multi-diagnostic system disclosed by Patankar to improve diagnostic accuracy by utilizing known domain knowledge-based diagnosing techniques as such would amount to combining known elements, in known ways, to achieve predictable results since the domain knowledge-based diagnostic technique and the algorithm-based diagnostic technique in combination merely each perform the same function in combination as they would separately.  
Regarding the comprehensive diagnostic circuitry being configured to derive comprehensive diagnosis information for the failure by summarizing the “domain knowledge-based diagnosis information” as well as the algorithm-based diagnosis information, and the diagnosis analysis circuitry being configured for analyzing “the domain knowledge-based diagnosis information” as well as the algorithm-based diagnosis information and to feedback the algorithm improvement information generated from both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information” to the comprehensive diagnostic circuitry, Park discloses “the domain knowledge-based diagnosis information (FIG. 1 system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170; FIG. 5 output from abnormal state detection unit 520, col. 10, lines 23-29).”
Given that it would have been obvious to include a domain knowledge-based diagnosing technique with the apparatus disclosed by Patankar (e.g., to include a domain knowledge-based diagnosing technique as one or more of algorithms 116-1 through 116-n), it would operationally follow in that same combination and consequently have been obvious to one of ordinary skill in the art before the effective filing date to process the diagnostics data generated via the knowledge-based diagnosing technique similarly to the diagnostics data generated by Patankar’s algorithm library 116 such that the combined apparatus, and particularly performance evaluator 114 is configured to analyze both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.” 
The combination of Patankar and Park does not expressly disclose feedbacking the generated algorithm improvement information to both the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]) “and the data analysis circuitry.”
Dutta teaches feedbacking the generated algorithm improvement information to diagnostic circuitry (FIG. 1 known-fault classifier within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]) “and the data analysis circuitry (FIG. 1 anomaly detector within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Dutta’s teaching of providing algorithm improvement feedback to an anomaly detector as well as to diagnostic circuitry in the form of a fault classifier with the apparatus disclosed by Patankar as modified by Park such that the diagnostic algorithms disclosed by Patankar and/or Park are composed of at least two stages in which one detects anomalies and the subsequent stage classifies the anomalies and the algorithm improvement feedback is provided to both.  The motivation for using two such stages would have been to improve processing efficiency by first detect/identify an anomaly and then selectively applying classification processing in response thereto and such a combination would amount to combining known elements in known ways to achieve predictable results because the anomaly detection and classification components of Dutta being implemented as one or more of the set of diagnostic algorithms disclosed by Patankar  would function the same in the combined configuration as in the individual configuration disclosed in Dutta.  The motivation for providing feedback to both the anomaly detector and classifier would have been to optimize the respective functions of the anomaly detector and classifier on an ongoing basis based on diagnostic results as disclosed by Dutta.   

As to claim 2, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the comprehensive diagnostic circuitry comprises: 
15an algorithm-based diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116) configured to derive algorithm-based diagnosis information by performing the diagnosis using the algorithm-based diagnosing technique based on the data analysis information (Patankar: [0018]); and 
a domain knowledge-based diagnostic circuitry (Park: FIG. 1 system 100 implicitly functioning via circuitry comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170) configured to derive domain knowledge-based diagnosis information by performing the diagnosis using the domain 20knowledge-based diagnosing technique based on the data analysis information (Park: col. 5, lines 10-19).  

As to claim 3, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 2, wherein the comprehensive diagnostic circuitry further comprises: 
a diagnosis determining circuitry (Patankar: FIG. 1 diagnostic algorithms 116 in combination with performance evaluator 114) configured to derive the comprehensive diagnosis 25information by summarizing the algorithm-based diagnosis information derived from 23the algorithm-based diagnostic circuitry (Patankar: [0018] and [0020]) and the domain knowledge-based diagnosis information derived from the domain knowledge-based diagnostic circuitry (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).  

As to claim 5, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the algorithm improvement information comprises: 
a tuning value of a parameter of the diagnosing algorithm for improving the diagnosing algorithm of the algorithm-based diagnostic circuitry (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]); and 
15a tuning value (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]) of a base knowledge (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170)” “for improving a base knowledge” “of the domain knowledge-based diagnostic circuitry (Park: system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
Pa The combination of Patankar and Park teach parameter tuning for algorithm and base knowledge diagnostic techniques, but does not expressly teach a “case determination reference parameter.” Du
Dutta teaches a knowledge-based diagnostic circuitry (FIG. 1 known fault classifier 16) that uses a “case determination reference parameter ([0057] reference features associated with known faults).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dutta’s disclosure of reference features associated with known faults (case determination reference parameter) as a tunable parameter to the diagnostic system of Patankar as modified by Park and/or the knowledge-based diagnostic circuitry disclosed by Dutta.  The motivation would have been to select a parameter type for a knowledge-based diagnostic circuitry such as disclosed by Park and/or Dutta for tuning that would improve the basic classification function of the knowledge-based diagnostic function.

As to claim 6, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 5, 20wherein in response to receiving, as feedback, the algorithm improvement information comprising the tuning value of the parameter of the diagnosing algorithm from the diagnosis analysis circuitry (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), the algorithm-based diagnostic circuitry tunes the parameter of the diagnosing algorithm (Patankar: [0020]), and derives the algorithm-based diagnosis information through the tuned diagnosing algorithm (Patankar: FIG. 1 diagnostic algorithms 116 receive and consequently operate based on adjusted parameters 124; [0019]-[0020]).” 

As to claim 7, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 5, wherein in response to receiving, as feedback, the algorithm improvement information comprising the tuning value of the base knowledge and case determination reference parameter (Dutta: [0057]) from the diagnosis analysis circuitry (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), the domain knowledge-based diagnostic circuitry (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170) 5tunes (Patankar: [0020]) the base knowledge and the case determination reference parameter (Dutta: [0057]).”  
The combination of Patankar, Park, and Dutta does not explicitly teach “determines whether the data analysis information is matched with one of the plurality of base knowledge and the plurality of cases according to the tuned determination reference parameter to derive the domain knowledge-based diagnosis information.”
As explained in the grounds for rejecting claim 5, it would have been obvious to one of ordinary skill in the art before the filing date, to have combined Dutta’s disclosure regarding a knowledge-based diagnostics reference parameter with the combined teachings of Patankar and Park, to tune a base knowledge and case determination parameter.  It consequently would have been functionally incidental and therefore obvious for the resultant diagnostic system of the resultant apparatus of the combination of Dutta with Patankar as modified by Park to “determine(s) whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases according to the tuned determination reference parameter to derive the domain knowledge-based diagnosis information.”

10As to claim 8, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the data analysis circuitry further comprises: 
a data generating circuitry configured to collect basic data which are basis of the data analysis information (Patankar: FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels).”
The combination of Patankar and Park does not explicitly teach “an information analysis circuitry configured to analyze the basic data to generate the 15data analysis information.”  
Dutta teaches “an information analysis circuitry configured to analyze the basic data to generate the 15data analysis information (Dutta: FIG. 3 feature extraction/selection; [0053], [0058], [0079]).”  
It would have been obvious to one of ordinary skill in the art before the filing date, to apply Dutta’s teaching of an information analysis circuitry configured to analyze basic data to generate data analysis information for the diagnostic apparatus as disclosed by Patankar and modified by Park.  The motivation would have been to provide enhanced (via analysis) data inputs to improve the accuracy of the diagnostic apparatus.

As to claim 10, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 1, wherein the comprehensive diagnosis information comprises: 
signal integrity representing whether the failure occurs due to” “failure (Patankar: [0022] diagnostic algorithms 116 compute health indicator that fault model 118 maps to fault label), 
a failure time point representing a time point at which the failure occurs (Park: col. 10, lines 1-2), 
10a failure location representing a location at which the failure occurs (Park: col. 9, lines 58-59, failure occurring in a plant), 
a warning level representing a level of the failure (Park: col. 10, lines 6-7) 
a failure cause representing a reason why the failure occurs (Park: col. 9, line 58 through col. 10, line 6), and 
wherein the comprehensive diagnostic circuitry is configured to generate the comprehensive diagnosis information (Patankar: FIG. 1 diagnostic algorithms 116) by summarizing the algorithm-based diagnosis information (Patankar: FIG. 1 computed diagnostic labels 122, [0018] and [0022]) and the domain knowledge-based diagnosis information (Park: FIG. 1 diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170;  FIG. 5 output from abnormal state detection unit 520, col. 10, lines 23-29; FIG. 6 block S340).”
Neither Patankar nor Park expressly teach wherein the comprehensive diagnosis information includes signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure.
However, neither Applicant’s specification nor claims disclose the manner in terms of structure and/or function of the comprehensive diagnostic device for diagnosing signal integrity in terms of whether the failure occurs due to “an abnormality of a sensor or an actual” failure.  Therefore, it appears that a diagnostic device configured to diagnose and therefore distinguish between multiple different faults that is also configured to diagnose signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure would have been a mere design choice well within the level of ordinary skill in the art prior to the filing date because detecting sensor errors was known in the art as evidenced by Hainz (US 2018/0129196 A1) (see paragraph [0056] disclosing detection of a sensor error).

As to claim 11, Patankar teaches “[a] method for diagnosing failure of a plant (FIG. 1 diagnostic method performed by system 100), the method comprising: 
providing, by a data analysis circuitry (FIG. 1 historic data source 102; [0037]-[0038]), data analysis information which is information requiring analysis to diagnose (FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels); 
diagnosing, by a comprehensive diagnostic circuitry (FIG. 1 end-to-end diagnostics 112; [0037]-[0038]), the failure using each of an 20algorithm-based diagnosing technique (FIG. 1 diagnostic algorithms 116)” “based on the data analysis information (FIG. 1 sensor data sets 106; [0018]), and deriving comprehensive diagnosis information for the failure by summarizing” “algorithm-based diagnosis information resulted-in from the algorithm-based diagnosing technique (FIG. 1 computed diagnostic labels; [0018] and [0022])” “and
generating, by a diagnosis analysis circuitry (FIG. 1 performance analyzer 114; [0037]-[0038]), algorithm improvement information by analyzing” “the algorithm-based diagnosis information (FIG. 1 feedback information from performance analyzer 114 to parameters 124; [0020])” “and feedbacking the algorithm improvement information generated from” “the algorithm-based diagnosis information” “to the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020])”
“wherein the algorithm-based diagnosing technique is performed by inputting the data analysis information to a diagnosing algorithm (FIG. 1 diagnostic algorithms 116 and fault model 118 receiving sensor data sets 106) and as a result, deriving the algorithm-based diagnosis information (FIG. 1 outputs of diagnostic algorithms 116 and fault model 118; [0022]).”
Patankar teaches diagnosing complex systems to predict failure in the vehicle system instead of failure of a plant and using multiple diagnostic algorithms (algorithm library 116).  Patankar is silent regarding whether any of the algorithms utilize or are otherwise integrated with a “domain knowledge-based diagnosing technique” “wherein the domain knowledge-based diagnosing technique, as opposed to the algorithm-based diagnosing technique, is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases.”  Consequently, Patanakar does not expressly disclose that the comprehensive diagnostic circuitry uses a domain knowledge-based diagnostic technique in addition to an algorithm-based diagnosing technique, or that the comprehensive diagnostic circuitry derives comprehensive diagnosis information for the failure by summarizing both algorithm-based diagnosis information resulted-in from the algorithm-based diagnosing technique “and domain knowledge-based diagnosis information resulted-in from the domain knowledge-based diagnosing technique, or that the diagnosis analysis circuitry is configured for analyzing both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information” and feedbacking the algorithm improvement information generated from “both” the algorithm-based diagnosis information and “the domain knowledge-based diagnosis information.”
Park teaches diagnosing “failure of a plant (col. 3, lines 24-29; Abstract)” and an ensemble diagnostic system that includes a “domain knowledge-based diagnosing technique (col. 5, lines 10-19; Abstract)” that is integrated with algorithmic techniques and further teaches “wherein the domain knowledge-based diagnosing technique, as opposed to the algorithm-based diagnosing technique, is performed by determining whether the data analysis information is matched with one of a plurality of base knowledge and a plurality of cases (col. 5, lines 10-39 disclosing that models for detecting abnormalities are based on learning from data collection unit. The Examiner notes that such learning to effectuate modeling results in the model being the component that matches the input data with the information used for learning).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Park’s teaching of diagnosing plant failure and including a knowledge-based diagnosing technique to the diagnostic system, such as end-to-end diagnostics 112, disclosed by Patankar, such that any of the diagnostics algorithms within algorithm library 116 and/or fault model 118 may implement a domain knowledge-based diagnostic technique.  The motivation for utilizing the system for plant failure diagnostics is suggested by Park which discloses the utility of ensemble diagnostics to diagnose plant failure.  The motivation for including a knowledge-based diagnosing technique in addition to other algorithm-based techniques would have been to expand the capabilities and comprehensiveness of the multi-diagnostic system disclosed by Patankar to improve diagnostic accuracy by utilizing known domain knowledge-based diagnosing techniques as such would amount to combining known elements, in known ways, to achieve predictable results since the domain knowledge-based diagnostic technique and the algorithm-based diagnostic technique in combination merely each perform the same function in combination as they would separately.  
Regarding the comprehensive diagnostic circuitry being configured to derive comprehensive diagnosis information for the failure by summarizing the “domain knowledge-based diagnosis information” as well as the algorithm-based diagnosis information, and the diagnosis analysis circuitry being configured for analyzing “the domain knowledge-based diagnosis information” as well as the algorithm-based diagnosis information and to feedback the algorithm improvement information generated from both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information” to the comprehensive diagnostic circuitry, Park discloses “the domain knowledge-based diagnosis information (FIG. 1 system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170; FIG. 5 output from abnormal state detection unit 520, col. 10, lines 23-29).”
Given that it would have been obvious to include a domain knowledge-based diagnosing technique with the apparatus disclosed by Patankar (e.g., to include a domain knowledge-based diagnosing technique as one or more of algorithms 116-1 through 116-n), it would operationally follow in that same combination and consequently have been obvious to one of ordinary skill in the art before the effective filing date to process the diagnostics data generated via the knowledge-based diagnosing technique similarly to the diagnostics data generated by Patankar’s algorithm library 116 such that the combined apparatus, and particularly performance evaluator 114 is configured to analyze both the algorithm-based diagnosis information “and the domain knowledge-based diagnosis information.” 
The combination of Patankar and Park does not expressly disclose feedbacking the generated algorithm improvement information to both the comprehensive diagnostic circuitry (FIG. 1 feedback information from performance evaluator 114 to parameters 124; [0020]) “and the data analysis circuitry.”
Dutta teaches feedbacking the generated algorithm improvement information to diagnostic circuitry (FIG. 1 known-fault classifier within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]) “and the data analysis circuitry (FIG. 1 anomaly detector within diagnostic tool 10 receives diagnostic-derived feedback information from sentencing module within diagnostic tool 10; [0063]-[0066] anomaly detection and classification updated based on diagnostics results, [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Dutta’s teaching of providing algorithm improvement feedback to an anomaly detector as well as to diagnostic circuitry in the form of a fault classifier with the apparatus disclosed by Patankar as modified by Park such that the diagnostic algorithms disclosed by Patankar and/or Park are composed of at least two stages in which one detects anomalies and the subsequent stage classifies the anomalies and the algorithm improvement feedback is provided to both.  The motivation for using two such stages would have been to improve processing efficiency by first detect/identify an anomaly and then selectively applying classification processing in response thereto and such a combination would amount to combining known elements in known ways to achieve predictable results because the anomaly detection and classification components of Dutta being implemented as one or more of the set of diagnostic algorithms disclosed by Patankar  would function the same in the combined configuration as in the individual configuration disclosed in Dutta.  The motivation for providing feedback to both the anomaly detector and classifier would have been to optimize the respective functions of the anomaly detector and classifier on an ongoing basis based on diagnostic results as disclosed by Dutta.   

As to claim 12, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 11, 26wherein the deriving of the comprehensive diagnosis information comprises: 
deriving, by an algorithm-based diagnostic circuitry of the comprehensive diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116), algorithm-based diagnosis information by performing diagnosis using the algorithm-based diagnosing technique based on the data analysis information (Patankar: [0018]); 5and 
deriving, by a domain knowledge-based diagnostic circuitry of the comprehensive diagnostic circuitry (Park: FIG. 1 system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170), domain knowledge-based diagnosis information by performing the diagnosis using the domain knowledge-based diagnosing technique based on the data analysis information (Park: col. 5, lines 10-19).  

As to claim 13, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, 
wherein in response to receiving, as feedback, the algorithm improvement information comprising a tuning value of the parameter of a diagnosing algorithm from the diagnosis analysis circuitry (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]), the deriving of the algorithm-based diagnosis information 15comprises tuning the parameter of the diagnosing algorithm (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), and 
deriving the algorithm-based diagnosis information through the tuned diagnosing algorithm, by the algorithm-based diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116 receive and consequently operate based on adjusted parameters 124; [0019]-[0020]).”

As to claim 14, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, 20wherein in response to receiving, as feedback, the algorithm improvement information comprising a tuning value of a base knowledge” “from the diagnosis analysis circuitry (Patankar: FIG. 1 end-to-end diagnostics 112 (via parameters 124) receives parameter adjustment information from performance evaluator 114), the deriving of the algorithm-based diagnosis information comprises tuning (Patankar: [0020]) the base knowledge (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
The combination of Patankar and Park teach parameter tuning for algorithm and base knowledge diagnostic techniques, but does not expressly teach a “case determination reference parameter.” Du
Dutta teaches a knowledge-based diagnostic device (FIG. 1 known fault classifier 16) that uses a “case determination reference parameter ([0057] reference features associated with known faults).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dutta’s disclosure of reference features associated with known faults (case determination reference parameter) as a tunable parameter to the diagnostic method of Patankar as modified by Park and/or the knowledge-based diagnostic method disclosed by Dutta.  The motivation would have been to select a parameter type for a knowledge-based diagnostic circuitry such as disclosed by Park and/or Dutta for tuning that would improve the basic classification function of the knowledge-based diagnostic function.
The combination of Patankar, Park, and Dutta does not explicitly teach “determining whether the data analysis information is matched 25with one of the plurality of base knowledge and the plurality of cases according to the 27tuned determination reference parameter to derive the domain knowledge-based diagnosis information by the domain knowledge-based diagnostic circuitry.”
As explained, it would have been obvious to one of ordinary skill in the art before the filing date, to have combined Dutta’s disclosure regarding a knowledge-based diagnostics reference parameter with the combined teachings of Patankar and Park, to tune a base knowledge and case determination parameter.  It consequently would have been functionally incidental and therefore obvious for the resultant diagnostic system of the resultant method of the combination of Dutta with Patankar as modified by Park to implement “determining whether the data analysis information is matched 25with one of a plurality of base knowledge and a plurality of cases according to the 27tuned determination reference parameter to derive domain knowledge-based diagnosis information by the domain knowledge-based diagnostic circuitry.”

As to claim 15, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, wherein the deriving of the comprehensive diagnosis information further comprises: 
deriving, by a diagnosis determining circuitry of the comprehensive diagnostic circuitry (Patankar: FIG. 1 diagnostic algorithms 116 in combination with performance evaluator 114), the comprehensive diagnosis information for the failure by summarizing the algorithm- based diagnosis information derived from the algorithm-based diagnostic circuitry (Patankar: [0018] and [0020]) and 10the domain knowledge-based diagnosis information derived from the domain knowledge-based diagnostic circuitry (Park: FIG. 1 diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170; FIG. 5 output from abnormal state detection unit 520, col. 10, lines 23-29; FIG. 6 block S340).”

As to claim 16, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 15, wherein the comprehensive diagnosis information comprises: 
15signal integrity representing whether the failure occurs due to” “failure (Patankar: [0022] diagnostic algorithms 116 compute health indicator that fault model 118 maps to fault label), 
a failure time point representing a time point at which the failure occurs (Park: col. 10, lines 1-2), 
a failure location representing a location at which the failure occurs (Park: col. 9, lines 58-59, failure occurring in a plant), 
a warning level representing a level of the failure (Park: col. 10, lines 6-7), and 
20a failure cause representing a reason why the failure occurs (Park: col. 9, line 58 through col. 10, line 6).”
Patankar, Park, and Dutta do not expressly teach wherein the comprehensive diagnostic device diagnoses signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure.
However, neither Applicant’s specification nor claims disclose the manner in terms of structure and/or function of the comprehensive diagnostic device for diagnosing signal integrity in terms of whether the failure occurs due to “an abnormality of a sensor or an actual” failure.  Therefore, it appears that a diagnostic device configured to diagnose and therefore distinguish between multiple different faults that is also configured to diagnose signal integrity representing whether the failure occurs due to “an abnormality of a sensor or an actual” failure would have been a mere design choice well within the level of ordinary skill in the art prior to the filing date because detecting sensor errors was known in the art as evidenced by Hainz (US 2018/0129196 A1) (see paragraph [0056] disclosing detection of a sensor error).  

As to claim 18, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 12, 5wherein the algorithm improvement information comprises: 
a tuning value of a parameter of a diagnosing algorithm for improving the diagnosing algorithm of the algorithm-based diagnostic circuitry (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]); and 
a tuning value (Patankar: FIG. 1 parameter adjustment information from performance evaluator 114 to parameters 124; [0020]) of a base knowledge (Park: diagnostic information generated by system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170)” “for improving a base knowledge” “of the 10domain knowledge-based diagnostic circuitry (Park: system 100 comprising data learning unit 130, modeling unit 160, control unit 150, and diagnostic database 170).”
PaThe combination of Patankar and Park teach parameter tuning for algorithm and base knowledge diagnostic techniques, but does not expressly teach a “case determination reference parameter.” Du
Dutta teaches a knowledge-based diagnostic device (FIG. 1 known fault classifier 16) that uses a “case determination reference parameter ([0057] reference features associated with known faults).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Dutta’s disclosure of reference features associated with known faults (case determination reference parameter) as a tunable parameter to the diagnostic method of Patankar as modified by Park and/or the knowledge-based diagnostic method disclosed by Dutta.  The motivation would have been to select a parameter type for a knowledge-based diagnostic device such as disclosed by Park and/or Dutta for tuning that would improve the basic classification function of the knowledge-based diagnostic function.

As to claim 19, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 11, wherein the providing of the data analysis information comprises: 
collecting, by a data generating circuitry of the data analysis circuitry, basic data which are basis 15of the data analysis information (Patankar: FIG. 1 historic data source 102; [0016] and [0019], historic data source stores and provides sensor data having analytic relation to diagnostics via diagnostic labels).”
The combination of Patankar and Park does not explicitly teach “generating, by an information analysis circuitry of the data analysis circuitry, the data analysis information by analyzing the basic data (Dutta: FIG. 3 feature extraction/selection; [0053], [0058], [0079]).”
Dutta teaches “generating, by an information analysis circuitry of the data analysis circuitry, the data analysis information by analyzing the basic data (Dutta: FIG. 3 feature extraction/selection; [0053], [0058], [0079]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to apply Dutta’s teaching of an information analysis circuitry configured to analyze basic data to generate data analysis information for the diagnostic apparatus as disclosed by Patankar and modified by Park.  The motivation would have been to provide enhanced (via analysis) data inputs to improve the accuracy of the diagnostic apparatus.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patankar in view of Park and Dutta, and in further view of Tsuchiya (US 4,755,925), Min (US 2021/0397176 A1), and Suzuki (US 2013/0218522 A1).

As to claim 9, the combination of Patankar, Park, and Dutta teaches “[t]he apparatus for diagnosing the failure of the plant of claim 8, wherein the data analysis information comprises: 
“a measured value obtained by measuring the output of the plant operated by the control value for the plant (Park: FIG. 6 block S310, col. 11, lines 1-10) and a residual which is a difference between the measured value and the forecasted value (Park: col. 9, lines 31-41 and col. 9, line 60 through col. 10, line 1); and
“early warning analysis information representing whether an early warning 25occurs (Dutta: [0044]), a location (Park: col. 9, lines 58-59, failure occurring in a plant), and a warning level for the failure of the 25plant (Dutta: [0044]); and 
correlation analysis information which analyzes a correlation between the early warning and the diagnosis (Dutta: [0045]).”
The combination of Patankar, Park, and Dutta does not expressly teach “trend information representing trends and change amounts of a control value 20for the plant.”
Tsuchiya teaches “trend information representing trends and change amounts of a control value 20for the plant (FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Tsuchiya’s disclosed controller information for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park and Dutta because such plant control information relates to and therefore affects the plant information being utilized for diagnosis and therefore would enhance the comprehensiveness of the diagnostics results.
The combination of Patankar, Park, Dutta, and Tsuchiya teaches “the control value for the plant (Tsuchiya: FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65),” but does not explicitly teach that the data analysis information includes “a forecasted value obtained by forecasting the output of the plant by the control value for the plant.”
Min teaches “a forecasted value obtained by forecasting the output of the plant ([0036] operating state of equipment predicted).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Min’s disclosed forecasted plant output based on plant control (as for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park, Dutta, and Tsuchiya such that the forecasted value is obtained by forecasting the output of the plant by the control value of the plant.  The motivation would have been to utilize readily available plant control information to determine (predict) plant output information to enhance the predictive diagnostic information from the apparatus.
The combination of Patankar, Park, Dutta, Tsuchiya, and Min does not explicitly teach that the data analysis information includes “a time point” and “a frequency.”
Suzuki teaches the data analysis information includes “a time point (Suzuki: FIG. 5 block s705; [0044]), a frequency (Suzuki: FIG. 5 [0044]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Suzuki’s disclosed time point and frequency in the data analysis information of the diagnostic apparatus formed from the combination of Patankar, Park, Dutta, Tsuchiya, and Min to provide additional temporal and rate information regarding faults to improve diagnostics accuracy.

As to claim 20, the combination of Patankar, Park, and Dutta teaches “[t]he method of claim 11, 20wherein the data analysis information comprises: 
“a measured value obtained by measuring the output of the plant operated by the control value for the plant (Park: FIG. 6 block S310, col. 11, lines 1-10) and a residual which is a difference between the measured value and the forecasted value (Park: col. 9, lines 31-41 and col. 9, line 60 through col. 10, line 1);” and
“a location (Park: col. 9, lines 58-59, failure occurring in a plant).” 
The combination of Patankar and Park does not expressly disclose “early warning analysis information representing whether an early warning 25occurs,” 
“a warning level for the failure of the 25plant;” and 
correlation analysis information which analyzes a correlation between the early warning and the diagnosis.”
Dutta teaches “early warning analysis information representing whether an early warning 25occurs (Dutta: [0044])” 
“a warning level for the failure of the 25plant (Dutta: [0044]); and 
correlation analysis information which analyzes a correlation between the early warning and the diagnosis (Dutta: [0045]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Dutta’s disclosed early warning analysis representing which an early warning occurs and a warning level for plant failure as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park because such early warning analysis and waring level would enable the diagnostic system to more quickly respond to plant abnormalities.
The combination of Patankar, Park, and Dutta does not expressly teach “trend information representing trends and change amounts of a control value 20for the plant.”
Tsuchiya teaches “trend information representing trends and change amounts of a control value 20for the plant (FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Tsuchiya’s disclosed controller information for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park and Dutta because such plant control information relates to and therefore affects the plant information being utilized for diagnosis and therefore would enhance the comprehensiveness of the diagnostics results.
The combination of Patankar, Park, Dutta, and Tsuchiya teaches “the control value for the plant (Tsuchiya: FIG. 1 plant diagnostic section 21 receiving variable (i.e., changes over time) control inputs from controllers 15 and 12; col. 3, lines 52-65),” but does not explicitly teach that the data analysis information includes “a forecasted value obtained by forecasting the output of the plant by the control value for the plant.”
Min teaches “a forecasted value obtained by forecasting the output of the plant ([0036] operating state of equipment predicted).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Min’s disclosed forecasted plant output based on plant control (as for a plant as part of the data analysis information generated and used by the apparatus disclosed by Patankar as modified by Park, Dutta, and Tsuchiya such that the forecasted value is obtained by forecasting the output of the plant by the control value of the plant.  The motivation would have been to utilize readily available plant control information to determine (predict) plant output information to enhance the predictive diagnostic information from the apparatus.
The combination of Patankar, Park, Dutta, Tsuchiya, and Min does not explicitly teach that the data analysis information includes “a time point” and “a frequency.”
Suzuki teaches the data analysis information includes “a time point (Suzuki: FIG. 5 block s705; [0044]), a frequency (Suzuki: FIG. 5 [0044]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to include Suzuki’s disclosed time point and frequency in the data analysis information of the diagnostic apparatus formed from the combination of Patankar, Park, Dutta, Tsuchiya, and Min to provide additional temporal and rate information regarding faults to improve diagnostics accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863